In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1111V
                                      Filed: May 12, 2017
                                        UNPUBLISHED

****************************
LAURA MUNILLA,                          *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
v.                                      *      Influenza (“Flu”); Shoulder Injury
                                        *      Related to Vaccine Administration
SECRETARY OF HEALTH                     *      (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Edward Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Lynn Ricciardella, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 7, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccination on November 2, 2013.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On March 29, 2017, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On May 11, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $90,000.00. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $90,000.00 in the form of a check payable to
petitioner, Laura Munilla. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 OFFICE OF SPECIAL MASTERS


    LAURA MUNILLA,

                       Petitioner,

    v.                                                       No. 16-1111V
                                                             Chief Special Master Dorsey
    SECRETARY OF HEALTH AND                                  ECF
    HUMAN SERVICES,

                       Respondent.


                    RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         I.       Compensation for Vaccine Injury-Related Items:

               Respondent proffers that, based on the evidence of record, petitioner, Laura Munilla,

should be awarded $90,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

         II.      Form of the Award:

               The parties recommend that the compensation provided to Laura Munilla should be made

in a lump sum payment as described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following:1

                  A lump sum payment of $90,000.00 in the form of a check payable to petitioner,
                  Laura Munilla. This amount accounts for all elements of compensation under 42
                  U.S.C. § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
                      Respectfully submitted,

                      CHAD A. READLER
                      Acting Assistant Attorney General

                      C. SALVATORE D’ALESSIO
                      Acting Director
                      Torts Branch, Civil Division

                      CATHARINE E. REEVES
                      Deputy Director
                      Torts Branch, Civil Division

                      ANN D. MARTIN
                      Senior Trial Attorney
                      Torts Branch, Civil Division

                      /s/ Lynn E. Ricciardella
                      LYNN E. RICCIARDELLA
                      Senior Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel.: (202) 616-4356

Dated: May 11, 2017




                                2